Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balbo Block et al.(2016/0083500).
Balbo Block et al. discloses polyurethane foam preparations, including rigid foams, that by virtue of their make-up are sufficient to meet the application requirements as defined by applicants’ claims, wherein phosphorus- containing polyol reaction products as claimed are utilized as flame retardants in articles formed (paragraphs [0012]-[0085], Examples).  Balbo Block et al. et al. discloses inclusion of additional fire retardant, including TCPP, as claimed by claims 16 and 17 (paragraph [0138]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balbo Block et al.(2016/0083500) as applied to claims 14 and 16-21 above.
Balbo Block et al. differs from applicants’ claim in that R1 and R2 are not particularly ethyl groups.  However, the structures of Balbo Block et al. (paragraph [0018]) allow for these selections. Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of these structures allowed for by Balbo Block et al., including those where R1 and R2 are ethyl groups, in forming the preparations of Balbo Block et al. for the purpose of forming acceptably developed flame retardant articles in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balbo Block et al.(2016/0083500) as applied to claims 14 and 16-21 above, and further in view of WO 2017/083471.
Balbo Block et al. differs from applicants’ claim in that formulations are not particularly placed in a pressurized container.  However, WO 2017/083471 (page 19 bridging page 20) recognizes placement of mixtures into common mixing vessels  for purposes of transport to site, which, along with the common knowledge to utilize closed containers for purposes of keeping materials contained, constitutes the pressurized container feature of applicants’ claim to the degree required by the claims.  Accordingly, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 of U.S. Patent No. 10,597,511. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ in overlap of make-up and composition in a manner which would have been obvious with the expectation of success in the absence of a showing of new or unexpected results. The claims of U.S. Patent No. 10,597,511 differ from the instant claims in that they set forth the flame-retarded polyurethane foam is flexible instead of rigid. However, the claims of U.S. Patent No. 10,597,511 teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. Therefore, the claimed effects and physical properties, i.e. a polyurethane foam that is rigid, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II). If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate .
 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,208,187. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ in overlap of make-up and composition in a manner which would have been obvious with the expectation of success in the absence of a showing of new or unexpected results.  The claims of U.S. Patent No. 10,208,187 differ from the instant claims in that they set forth the flame-retarded polyurethane foam is flexible instead of rigid. However, the claims of U.S. Patent No. 10,208,187 teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. Therefore, the claimed effects and physical properties, i.e. a polyurethane foam that is rigid, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II). If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.


Claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,899,911. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ in overlap of make-up and composition in a manner which would have been obvious with the expectation of success in the absence .


Claims 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-26 of copending Application No. 16/788,575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ in overlap of make-up and composition in a manner which would have been obvious with the expectation of success in the absence of a showing of new or unexpected results.  The claims of copending Application No. 16/788,575  differ from the instant claims in that they set forth the flame-retarded polyurethane foam is flexible instead of rigid. However, the claims of copending Application No. 16/788,575 teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. Therefore, the claimed effects and physical properties, i.e. a polyurethane foam that is rigid, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. See In Re Spada, 911, F.2d .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art is insufficient in its teaching or fair suggestion of the reactive mixtures containing the flame retardant(s) as claimed in a pressurized one-component container as claimed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Birum is cited for its disclosure of relevant hydroxyalkyl phosphorus compounds in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/               Primary Examiner, Art Unit 1765